DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 16/436,473 filed on June 10, 2019, presents claims 1-18 for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 7, 11, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (20180025276 – hereinafter Hill; see the IDS dated 10/23/20) in view of Subramaniyan et al. (20180121171 -- hereinafter Subramaniyan).

	With respect to claim 1, Hill discloses A method, comprising: 
	providing meta-data comprising flow definitions, operator definitions, and executable code to a first system configured to generate an analytics library into a database, the analytics library comprising a flow configuration template, operator configuration template, analytics platform configuration template (e.g., Figs. 2-4 and associated text, e.g., [0020], The analytics workflow generation system performs an analytics workflow generation operation; [0021] More specifically, in certain embodiments, an analytics workflow generation system 118 provides a user interface for data modelers and data scientists to generate parameterized analytic templates. In certain embodiments, the parameterized analytic templates include one or more of data preparation, data modeling, model evaluation, and model deployment steps specifically optimized for a particular domain and data sets of interest [a flow configuration template, operator configuration template, analytics platform configuration template].... Using the analytics workflow generation system 118, a data scientist expert could publish templates to address specific business problems with typical data files for the customer (e.g., actuaries) [operator], and make the templates available to the customer to solve analytic , and [wrapper code] for instantiations of the flow configuration template, the operator configuration template, and the analytics platform configuration template (e.g., Figs. 2-4 and associated text, e.g., [0021], the parameterized analytic templates include... model deployment steps specifically optimized for a particular domain and data sets of interest; [0044] In certain embodiments an end-user can select from any of a plurality of templates for analyses [flow configuration template, the operator configuration template, and the analytics platform configuration template]; [0046] When executing the analysis, the end-user facet 400 automatically performs data preparation operations, feature selection operations, etc.; see also [0034], The analytic workflows (e.g., Workflow 1) can then be recalled and displayed [instantiation] in the end-user module via for example an end-user user interface.); 
	executing a verification process on the executable code, wherein upon successful verification, facilitating access to the analytics library to the database in a second system (e.g., Figs. 2-4 and associated text, e.g., [0034], Analytic workflows as designed and validated
by the data scientist are parameterized and published to the central repository [analytics library]; see also [0020], In certain embodiments, the parameterized analytic templates include ... model deployment steps specifically optimized for a particular domain and data sets of interest); 	
	wherein the second system instantiates executable analytics modules from executing the [wrapper code] on the flow configuration template, the operator configuration template, and the analytics platform configuration template (e.g., Figs. 2-4 and associated text, e.g., [0021], the parameterized analytic templates include... model deployment  steps specifically When executing the analysis, the end-user facet 400 automatically performs data preparation operations, feature selection operations, etc.; The analytic workflows 252 (e.g., Workflow 1) can then be recalled and displayed [instantiate] in the end-user module via for example an end-user user interface; see also [0050].).
	Hill does not appear to explicitly disclose wrapper code. However, this is taught in analogous art, Subramaniyan (e.g., Figs. 2-3 and associated text, e.g., [0051], the container module 234 may wrap each analytic model 236 in a complete filesystem that may contain everything needed to run the model (e.g., code, runtime, system tools, system libraries, and anything that may be installed on a server); see also [0057].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Hill with the invention of Subramaniyan because it “may allow the model to run the same, regardless of the environment,” as suggested by Subramaniyan (see [0051]).  

With respect to claim 7, Hill discloses A non-transitory computer readable medium, storing instructions for executing a process (e.g., [0052] Any suitable computer usable or computer readable medium may be utilized.), the instructions comprising: 
	providing meta-data comprising flow definitions, operator definitions, and executable code to a first system configured to generate an analytics library into a database, the analytics library comprising a flow configuration template, operator configuration template, analytics platform configuration template (e.g., Figs. 2-4 and associated text, e.g., [0020], The analytics workflow generation system performs an analytics workflow generation operation; [0021] More specifically, in certain embodiments, an analytics workflow generation system 118 provides a user interface for data modelers and data scientists to generate parameterized analytic templates. In certain embodiments, the parameterized analytic templates include one or more of data preparation, data modeling, model evaluation, and model deployment steps specifically optimized for a particular domain and data sets of interest [a flow configuration template, operator configuration template, analytics platform configuration template].... Using the analytics workflow generation system 118, a data scientist expert could publish templates to address specific business problems with typical data files for the customer (e.g., actuaries) [operator], and make the templates available to the customer to solve analytic problems specific to the customer, while shielding the customer from common data preparation as well as predictor and model selection tasks; [0034] Analytic workflows as designed and validated by the data scientist 240 are parameterized and published to the central repository 214 [analytics library].), and [wrapper code] for instantiations of the flow configuration template, the operator configuration template, and the analytics platform configuration template (e.g., Figs. 2-4 and associated text, e.g., [0021], the parameterized analytic templates include... model deployment steps specifically optimized for a particular domain and data sets of interest; [0044] In certain embodiments an end-user can select from any of a plurality of templates for analyses [flow configuration template, the operator configuration template, and the analytics platform configuration template]; [0046] When executing the analysis, the end-user facet 400 automatically performs data preparation operations, feature selection operations, etc.; see also ; 
	executing a verification process on the executable code, wherein upon successful verification, facilitating access to the analytics library to the database in a second system (e.g., Figs. 2-4 and associated text, e.g., [0034], Analytic workflows as designed and validated
by the data scientist are parameterized and published to the central repository [analytics library]; see also [0020], In certain embodiments, the parameterized analytic templates include ... model deployment steps specifically optimized for a particular domain and data sets of interest); 
	wherein the second system instantiates executable analytics modules from executing the [wrapper code] on the flow configuration template, the operator configuration template, and the analytics platform configuration template (e.g., Figs. 2-4 and associated text, e.g., [0021], the parameterized analytic templates include... model deployment  steps specifically optimized for a particular domain and data sets of interest; [0044] In certain embodiments an end-user can select from any of a plurality of templates for analyses [flow configuration template, the operator configuration template, and the analytics platform configuration template]; [0046], When executing the analysis, the end-user facet 400 automatically performs data preparation operations, feature selection operations, etc.; The analytic workflows 252 (e.g., Workflow 1) can then be recalled and displayed [instantiate] in the end-user module via for example an end-user user interface; see also [0050].).
	Hill does not appear to explicitly disclose wrapper code. However, this is taught in analogous art, Subramaniyan (e.g., Figs. 2-3 and associated text, e.g., [0051], the container module 234 may wrap each analytic model 236 in a complete filesystem that may contain everything needed to run the model (e.g., code, runtime, system tools, system libraries, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Hill with the invention of Subramaniyan because it “may allow the model to run the same, regardless of the environment,” as suggested by Subramaniyan (see [0051]).  

With respect to claim 13, Hill discloses A system (e.g., Fig. 1), comprising: 
	a first system comprising a first processor configured to process meta-data comprising flow definitions, operator definitions, and executable code to generate an analytics library into a database, the analytics library comprising a flow configuration template, operator configuration template, analytics platform configuration template (e.g., Figs. 1-4 and associated text, e.g., [0020], The analytics workflow generation system performs an analytics workflow generation operation; [0021] More specifically, in certain embodiments, an analytics workflow generation system 118 provides a user interface for data modelers and data scientists to generate parameterized analytic templates. In certain embodiments, the parameterized analytic templates include one or more of data preparation, data modeling, model evaluation, and model deployment steps specifically optimized for a particular domain and data sets of interest [a flow configuration template, operator configuration template, analytics platform configuration template].... Using the analytics workflow generation system 118, a data scientist expert could publish templates to address specific business problems with typical data files for the customer (e.g., actuaries) [operator], and make the templates available to the customer to solve analytic problems specific to the customer, while shielding the customer from common data preparation as well as predictor and model selection tasks; [0034] Analytic , and [wrapper code] for instantiations of the flow configuration template, the operator configuration template, and the analytics platform configuration template (e.g., Figs. 1-4 and associated text, e.g., [0021], the parameterized analytic templates include... model deployment steps specifically optimized for a particular domain and data sets of interest; [0044] In certain embodiments an end-user can select from any of a plurality of templates for analyses [flow configuration template, the operator configuration template, and the analytics platform configuration template]; [0046] When executing the analysis, the end-user facet 400 automatically performs data preparation operations, feature selection operations, etc.; see also [0034], The analytic workflows (e.g., Workflow 1) can then be recalled and displayed [instantiation] in the end-user module via for example an end-user user interface.); and 
	execute a verification process on the executable code, wherein upon successful verification, the first processor is configured to facilitate access to the analytics library to the database in a second system (e.g., Figs. 1-4 and associated text, e.g., [0034], Analytic workflows as designed and validated by the data scientist are parameterized and published to the central repository [analytics library]; see also [0020], In certain embodiments, the parameterized analytic templates include ... model deployment steps specifically optimized for a particular domain and data sets of interest); 
	a second system comprising a second processor configured to instantiate executable analytics modules from executing the [wrapper code] on the flow configuration template, the operator configuration template, and the analytics platform configuration template (e.g., Figs. 1-4 and associated text, e.g., [0021], the parameterized analytic templates include... model When executing the analysis, the end-user facet 400 automatically performs data preparation operations, feature selection operations, etc.; The analytic workflows 252 (e.g., Workflow 1) can then be recalled and displayed [instantiate] in the end-user module via for example an end-user user interface; see also [0050].).
	Hill does not appear to explicitly disclose wrapper code. However, this is taught in analogous art, Subramaniyan (e.g., Figs. 2-3 and associated text, e.g., [0051], the container module 234 may wrap each analytic model 236 in a complete filesystem that may contain everything needed to run the model (e.g., code, runtime, system tools, system libraries, and anything that may be installed on a server); see also [0057].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Hill with the invention of Subramaniyan because it “may allow the model to run the same, regardless of the environment,” as suggested by Subramaniyan (see [0051]).

	With respect to claims 5, 11, and 17, Hill also discloses wherein the second system instantiates executable analytics modules from executing the [wrapper code] on the flow configuration template, the operator configuration template, and the analytics platform configuration template by: generating the executable analytics modules indicated in the analytics platform configuration template as separate analytics services according to a dependency order of the separate analytics services, each of the separate analytics services defined from the flow configuration template and the operator configuration template (e.g., Figs. 2-4 and associated text, e.g., [0035], The data scientist facet includes a data configuration component, a variable selection component, a semaphore node component, one or more analysis components, and a results component; and [0036], The semaphore node component guides the analytic process to a specific group of subsequent analytic steps, depending on the characteristics of the analytic tasks targeted by a specific analytics workflow.) and Subramaniyan teaches wrapper code (e.g., Figs. 2-3 and associated text, e.g., [0051], the container module 234 may wrap each analytic model 236 in a complete filesystem that may contain everything needed to run the model (e.g., code, runtime, system tools, system libraries, and anything that may be installed on a server); see also [0057].)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Hill with the invention of Subramaniyan for the same reason set forth above with respect to claim 1, 7, and 13.  

	With respect to claims 6, 12, and 18, Hill also discloses providing a graphical user interface (GUI) in the second system configured to provide ones of the instantiated executable analytics modules for execution based on input data types and execution mode (e.g., Figs. 2 and 5-6 along with associated text, e.g., [0048], FIG. 5 shows an example screen presentation of an expert data scientist user interface 500. The expert data scientist user interface 500 provides a user interface for the expert data scientist to create a workflow.); and upon receipt of a selection of one of the provided ones of the instantiated executable analytics modules, executing the selected one of the provided ones of the instantiated executable analytics modules on data provided to the second system (e.g., Figs. 2-4 and associated text, When executing the analysis, the end-user facet 400 automatically performs data preparation operations, feature selection operations, etc.; see also The analytic workflows (e.g., Workflow 1) can then be recalled and displayed in the end-user module via for example an end-user user interface; see also [0050].).

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Subramaniyan, as applied to claims 1, 7, and 13 above, and further in view of Allweil et al. (20200210325 – hereinafter Allweil).

	With respect to claims 2, 8, and 14, Hill also discloses wherein the verification process comprises: creating a testing environment from the operator definitions (e.g., Figs. 2-4, particularly “Testing” depicted in Fig. 2, and associated text, e.g., (e.g., Figs. 2-4 and associated text, e.g., [0034], Analytic workflows as designed and validated by the data scientist are parameterized and published to the central repository.) and Subramaniyan further teaches conducting unit testing on input data and parameter settings to the executable code in the testing environment to generate results; [for the results of the unit testing being validated against provided results], conduct function testing to the executable code in the testing environment; for the function testing being successful, indicating successful verification (e.g., Figs. 1-3 and associated text, e.g., [0060], Embodiments provide an integrated system for testing and deployment. For example, in one or more embodiments, the system may provide all necessary items for the developer to develop the code, test it with standard datasets and test cases and validate their new code and then deploy the code into the platform and test it in the platform. In one or more embodiments, unit testing and regression testing tools may be provided to the developers along with development tools.).
	Hill does not appear to explicitly disclose for the results of the unit testing being validated against provided results. However, this is taught in analogous art, Allweil (e.g., Fig. 2 and associated text, e.g., Abstract, The framework receives function calls, each corresponding to a unit test function. The framework generates unit test code based on the function calls, which is executed on a development device. Upon successful execution of the unit test code [for the results of the unit testing being validated against provided results], the framework receives an indication to test the function calls in a test environment. The framework identifies dependencies of the function calls. The framework then generates integration test code corresponding to the function calls; see also [0029] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Allweil because “optimizing the testing process for code is important to ensure that the code operates properly and to speed the development and deployment of new software,” as suggested by Allweil (see [0002]).  

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Subramaniyan, as applied to claims 1, 7, and 13 above, and further in view of Muni et al. (20120078913 – hereinafter Muni).

With respect to claims 3, 9, and 15, Although Subramaniyan teaches wherein the first system is configured to generate the wrapper code (e.g., Figs. 2-3 and associated text, e.g., [0051], the container module 234 may wrap each analytic model 236 in a complete filesystem that may contain everything needed to run the model (e.g., code, runtime, system tools, system libraries, and anything that may be installed on a server); see also [0057].), Hill in view of Subramaniyan does not appear to explicitly disclose from conducting schema matching on schemas derived from the operator definitions and the flow definitions, the conducting schema matching comprising: generating a target schema array and source schema array from the schemas derived from the operator definitions and the flow definitions; parsing each of the schemas in the target schema array for a search scheme, the search scheme being one of an exact element match, a star match, a single match with multiple options, and multiple matching with multiple options; and conducting the schema matching between the target schema array and the source schema array according to the search scheme.  However, this is taught by analogous art, Muni (e.g., Figs. 2-5 and associated text, e.g., Abstract, A system and method for matching one or more source schemas with one or more target schemas is provided. The matching between source and target schemas is performed by gathering inputs pertaining to the source and target schemas, wherein the inputs comprises a set of details in a predefined format. Thereafter, the gathered inputs are processed by comparing the source schemas with the target schemas. The processing is performed to identify a set of matches between the source and target schemas based on the linguistic similarity, structural similarity and functional similarity and relationship between the source and target schemas; [0067], At step 204, each schema element is preprocessed. Preprocessing includes tokenization and validation; [0069] At step 208, data profiling is performed on each schema element; [0075] At step 214, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Muni because “there is need for a system and a method for efficiently matching source and target schemas,” as suggested by Muni (see [0005]).  

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Subramaniyan, as applied to claims 1, 7, and 13 above, and further in view of Peredriy et al. (20160239749 – hereinafter Peredriy).

	With respect to claims 4, 10, and 16, Hill also discloses wherein the first system is configured to generate the flow configuration template, the operator configuration template, the analytics platform configuration template from specifying data to be used to generate models to be utilized in generation of the flow configuration template, the operator configuration template, and the analytics platform configuration template [the data specified according to a model hierarchy] (e.g., Figs. 2-4 and associated text, e.g., [0020], The analytics workflow generation system performs an analytics workflow generation operation; [0021] More specifically, in certain embodiments, an analytics workflow generation system 118 provides a user interface for data modelers and data scientists to generate parameterized analytic templates. In certain embodiments, the parameterized analytic templates include one or more of  [a flow configuration template, operator configuration template, analytics platform configuration template].... Using the analytics workflow generation system 118, a data scientist expert could publish templates to address specific business problems with typical data files for the customer (e.g., actuaries) [operator], and make the templates available to the customer to solve analytic problems specific to the customer, while shielding the customer from common data preparation as well as predictor and model selection tasks; [0034] Analytic workflows as designed and validated by the data scientist 240 are parameterized and published to the central repository 214 [analytics library].); wherein the first system is configured to generate the [wrapper code] from assigning an execution flow based on the generated models (e.g., Figs. 2-4 and associated text, e.g., [0021], the parameterized analytic templates include... model deployment steps specifically optimized for a particular domain and data sets of interest; [0044] In certain embodiments an end-user can select from any of a plurality of templates for analyses [flow configuration template, the operator configuration template, and the analytics platform configuration template]; [0046] When executing the analysis, the end-user facet 400 automatically performs data preparation operations, feature selection operations, etc.; see also [0034], The analytic workflows (e.g., Workflow 1) can then be recalled and displayed in the end-user module via for example an end-user user interface.)) and Subramaniyan discloses wrapper code (e.g., Figs. 2-3 and associated text, e.g., [0051], the container module 234 may wrap each analytic model 236 in a complete filesystem that may contain everything needed to run the model (e.g., code, runtime, system tools, system libraries, and anything that may be installed on a server); see also [0057].)
  
Hill in view of Subramaniyan does not appear to explicitly disclose the data specified according to a model hierarchy. However, this is taught by analogous art, Peredriy (e.g., [0130], The past data may be hierarchically stored within the one or more data stores 1140 in the spatial hierarchy 1142 and object hierarchy 1144 formats, or the spatial hierarchy 1142 and object hierarchy 1144 formats may be model hierarchies that are based upon one or more physical hierarchies 1146 and attribute hierarchies 1148 stored in the one or more data stores 1140; see also [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Peredriy because storing data hierarchically provides high performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, Art Unit 2192